It is our 
pleasure, Mr. President, to congratulate you and your 
friendly country, the Republic of Uganda, on your 
election to the presidency of the General Assembly 
at its sixty-ninth session. We are confident that your 
vast experience in diplomacy will steer the work of 
this session to a successful outcome. I would also like 
to assure you of the cooperation of the delegation of 
the Sultanate of Oman in working with you towards 
achieving the cherished goals and objectives of the 
current session, at the forefront of which is enhancing 
international peace and security.

We would also like to take this opportunity to 
express our thanks and appreciation to your predecessor, 
Mr. John William Ashe of Antigua and Barbuda, for the 
excellent manner in which he conducted the work of the 
previous session. We would also like to reiterate our 
confidence in Secretary-General Ban Ki-moon for his 
tireless efforts to enhance the role of the United Nations 
and improve its working methods so that it can respond 
in the best possible way to the hopes and aspirations of 
Member States.

The Middle East is going through a difficult 
phase as it grapples with several crises due to a lack 
of international consensus. We believe that the overall 
situation in the Middle East requires a unified position 
to solve the crises, the most immediate of which is the 
Palestinian question, which no doubt lies at the core of 
regional conflicts. We note that while the Palestinians 
have consistently shown willingness to enter into 
a genuine partnership in peace with Israel, based on 
the concept of two States living side by side in peace, 
Israel has not demonstrated responsible cooperation 
as it continues to resort to military force as a tool to 
maintain its security.

Security and stability cannot be achieved through 
the use of excessive force and the insistence on inflicting 
heavy loss of life, injuries and destruction on the largest 
possible scale. The path to achieving the security and 
stability that underpins economic and social recovery 
can be realized only through the peaceful partnership 
of the Palestinians and Israelis. We now believe that 
there is a chance to achieve that objective, following 
the ceasefire agreement reached between the two sides, 
Palestinian and Israeli, in the Gaza Strip. We stress the 
importance of the two sides sticking to the agreement 
in words and in actions and avoiding violations under 
any justification or pretext. In that respect, we call upon 
Palestinians and Israelis alike to resume negotiations in 
order to reach a just and comprehensive settlement that 
would provide peace and security for Israel and that 
responds to the hopes and aspirations of the Palestinian 
people to regain their inalienable rights.

The continuation of violence in the brotherly 
Syrian Arab Republic and its serious implications for 
regional and international peace and security require 
us to redouble our efforts to encourage the Syrian 
Government and the National Coalition of Syrian 
Revolutionary and Opposition Forces to return to the 
negotiating table, based on the Geneva communiqué. 
The two parties should approach negotiations in a 
positive manner by focusing on areas of consensus and 
avoiding negative aspects and positions with the aim 
of saving the Syrian people and sparing them further 
suffering and tragedies.

While we applaud the role of humanitarian relief 
organizations and agencies in helping the Syrian 
people overcome their prolonged ordeal, we also call 
for intensified efforts to facilitate access by relief 
agencies to all areas inside and outside Syria to provide 
the necessary humanitarian assistance to the affected 
people. In that respect, we look forward in confidence 
to the efforts of the United Nations Special Envoy for 
Syria, Mr. Staffan de Mistura, to encourage Syrian and 
international stakeholders to reconvene the Geneva 
conference. We believe that the current situation is 
more conducive than ever to this effort.

My country appreciates the efforts of the President 
of Yemen, Abd Rabbuh Mansour Hadi, to achieve 
security and stability there. We welcome the agreement 
of peace and partnership signed by President Hadi 
and the political powers in Yemen, and we call upon 
all political partners, particularly Ansar Allah, to 
comply with its provisions. We call on all political 
entities in Yemen to renounce violence and uphold 
the outcome of the National Dialogue Conference as 
the best available road map for resolving the current 
crisis. We hope that the Yemeni presidency will take 
the remaining important steps in the Comprehensive 
National Dialogue, most notably the referendum on 
a new constitution that would secure the rights and 
interests of all Yemenis.

The Sultanate of Oman is firm in its principled 
position regarding the condemnation of terrorism in all 
its forms and manifestations, regardless of motives and 
justifications. In that context, we condemn the terrorist 
acts perpetrated by the so-called Islamic State in Iraq 
and the Levant (ISIL). We support the recommendations 


of the Jeddah and Paris conferences, and the steps 
the international community is taking to extend Iraqi 
authority over all ISIL-controlled areas. We emphasize 
the importance for the international community to 
stand united in freeing the Middle East from all forms 
of violence, extremism and terrorism. We also welcome 
Security Council resolution 2178 (2014) on the threats 
to international peace and security posed by terrorist 
acts.

There are a number of ways to prevent violence and 
extremism. These include the consolidation of good 
governance and sustainable development, which would 
allow all sectors of society — especially young people, 
who constitute two thirds of the populations of Arab 
countries — to work, innovate and actively participate 
in the decisions affecting their daily life. On this basis, 
the Sultanate of Oman has established a complete and 
interlinked system encompassing the principles of 
good governance, including councils and institutions 
to protect society and young people and ensure their 
participation in the development process.

In that regard, my country has established the 
Council of Oman, composed of two chambers, the 
Shura Consultative Council and the State Council. It 
has also created municipal councils, whose members 
are popularly elected, to oversee local issues that 
affect the lives of the people in the economic, social, 
educational and other fields, based on the principles of 
good governance and sustainable development.

The Sultanate of Oman has also come a long 
way in its national development. It has established an 
independent judiciary, which has become a key element 
of the development and modernization process. It 
has also established the Public Prosecution Office, 
which stands at the apex of the independent judicial 
system in the Sultanate, as well as the State Audit 
Institution, whose role is to provide a secure and proper 
administration to ensure better management of public 
properties.

It has also redoubled its efforts to fight corruption 
and organized crime. In that respect, and in the context 
of its efforts to protect the country and its citizens, the 
Sultanate has acceded to the United Nations Convention 
against Corruption, the United Nations Convention 
against Transnational Organized Crime and the 
three protocols thereto. This system of institutions is 
based on effective public participation in the policies 
adopted and implemented by the Government in order 
to enhance good governance in the framework of a 
modern civic State, based on institutions, in order to 
achieve security, stability and sustainable development.

Regarding regional peace and security, my country 
supports the call for an international conference to 
establish a Middle East zone free of nuclear weapons and 
weapons of mass destruction, in line with the resolution 
adopted at the 1995 Review and Extension Conference 
of the Parties to the Treaty on the Non-Proliferation of 
Nuclear Weapons. My country calls upon States parties 
to the Treaty on the Non-Proliferation of Nuclear 
Weapons, especially the depository States, to take the 
necessary measures to achieve this goal in order to 
spare the region the dangers of tension, and to avoid 
confrontation.

In closing, we would like emphasize that the 
Sultanate of Oman has come a long way towards 
achieving the Millennium Development Goals in 
all fields and within the specific timelines set by the 
United Nations.
